                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DIVISION OF ARKANSAS
                                 WESTERN DIVISION

JAMES ANTHONY ATENCIO
                                                                                   PLAINTIFF

V.                                     4:19CV00225 JM

LIZA BROWN                                                                       DEFENDANT



                                         JUDGMENT

       Pursuant to the Order entered on this day, Judgment is hereby entered in favor of the

Defendant and against the Plaintiff.

       IT IS SO ORDERED this 26th day of June, 2019.


                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District
